Citation Nr: 0948191	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial evaluation for lumbar 
myositis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1995 until 
April 1996, and from December 1997 until February 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

REMAND

In a rating decision dated in October 2004 the RO granted 
service connection for lumbar myositis and assigned a 10 
percent disability rating effective March 24, 2003.  The 
Veteran has appealed this initial rating.  In a rating 
decision dated in April 2005 the RO granted an earlier 
effective date for service connection of lumbar myositis and 
continued the 10 percent disability rating effective February 
9, 2003.  

In correspondence dated in May 2005 the Veteran stated that 
the assignment of a 10 percent disability rating failed to 
factor in documented complaints of discomfort, tenderness, 
and left side low back pain.  

This case was remanded by the Board in February 2007 for 
additional notice to the Veteran.  This case was again 
remanded by the Board in December 2007 for additional 
evidentiary development.  The RO/AMC attempted to comply with 
all of the Board's remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (the Veteran is entitled, as a matter 
of law, to compliance with remand directives).  But see, too, 
Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (requiring 
only "substantial," as opposed to exact, compliance).  
Unfortunately, the Board regrettably must again remand this 
case to the RO via the AMC further evidentiary development.

During the course of the remand, the Veteran was examined by 
VA for compensation and pension (C&P) purposes in August 
2009.  Unfortunately the examination reports are insufficient 
for rating purposes.  The only range of motion studies 
reported were forward flexion and extension.  Bilateral 
lateral flexion and rotation were not reported.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).  The 
diagnosis on one examination was mild L4-L5 degenerative disc 
disease and on the other was chronic low left back pain and 
left sciatica.  However, it was not stated whether the noted 
disc disease was related to the service-connected lumbar 
myositis, to include consideration of whether it was a 
progression of the service-connected lumbar myositis, or a 
separate diagnosis.  Moreover, in evaluating a service-
connected disability, VA must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  As the examiner did not explain to what extent 
motion was limited by pain, the examination report is 
insufficient and another examination is warranted.  

Since the claims file is being returned it should also be 
updated to include recent relevant VA treatment records 
dating from August 26, 2009.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request relevant medical records 
from the Providence VA Medical 
Center dating from August 26, 2009, 
to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.  

2.  The Veteran should be accorded 
the appropriate examination for spine 
disorders.  The report of examination 
should include a detailed account of 
all manifestations of the service-
connected back disability and any 
related neurological abnormalities 
present.  Request that the examiner 
provide an opinion as to whether the 
disc disease noted in August 2009 is 
related to the service-connected 
disability, to include consideration 
of whether it is a progression of the 
service-connected lumbar myositis.  
Complete range of motion studies are 
to be completed.  The report of 
examination should include a detailed 
account of all manifestations of 
lumbar myositis found to be present 
and any functional loss due to pain, 
weakness, fatigability, 
incoordination or pain on movement of 
a joint in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  To 
the extent possible, the additional 
range of motion lost due to any of 
the above, to include on repetition, 
should be set forth in the report.  
All necessary tests should be 
conducted and the examiner should 
review the results of any testing 
prior to completion of the report.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in 
conjunction with the examination.  
The examiner should provide complete 
rationale for all conclusions 
reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


